NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-3296
                                      ___________

                                 SAM H. JAMES, JR.,
                                             Appellant

                                            v.

    STUART RAPNER, Chief Justice, Individually and in professional capacity;
 THOMAS ZAMPINO, Superior Court Judge, Individually and in professional capacity
               ____________________________________

                    On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 2-11-cv-06249)
                    District Judge: Honorable Dennis M. Cavanaugh
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 2, 2013

                  Before: SMITH, GARTH and ROTH, Circuit Judges

                           (Opinion filed: February 11, 2014)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      Pro se appellant Sam H. James, Jr., appeals from the District Court’s order

dismissing his complaint and denying a subsequent motion for reconsideration. For the

following reasons, we will affirm the District Court’s judgment.
       James filed a complaint against Stuart Rapner, Chief Justice of the Supreme Court

of New Jersey, and Thomas Zampino, a New Jersey Superior Court judge, in both their

individual and official capacities, alleging “willful and intentional malfeasance” in

violation of his constitutional rights through malicious prosecution, racial discrimination,

and the repeated failure to appoint counsel. The District Court dismissed James’

complaint both as frivolous and for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(i) & (ii). In addition, the Court sua sponte ordered that any future filings

related to the matter be transmitted to chambers for review prior to filing, and enjoined

James from (1) appearing in person in the Clerk’s Office or any courtroom “in the

Newark vicinage of the United States District Court,” or (2) contacting Chambers or the

Clerk’s Office except by mail. James filed a “Motion for a New Trial” which the District

Court properly construed as a timely motion for reconsideration pursuant to Fed. R. Civ.

P. 59(e). The motion was denied and James timely appealed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the dismissal of a complaint for failure to state a claim, see Allah v. Seiverling, 229
F.3d 220, 223 (3d Cir. 2000), and review an order denying a motion reconsideration for

abuse of discretion, see Max’s Seafood Café v. Quinteros, 176 F.3d 669, 673 (3d Cir.

1999) (citation omitted).

       The District Court properly dismissed the complaint because James failed to state

a claim for relief that is plausible on its face. See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). Judges are absolutely immune from suit for actions performed in their judicial
                                              2
capacity, and there are no discernible allegations against the judges in their individual

capacities. See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978). We note that James

does not challenge on appeal the District Court’s filing restrictions or injunction, nor

would we find error with them. See generally Chambers v. NASCO, Inc., 501 U.S. 32,

44-45 (1991) (noting that courts have the “ability to fashion an appropriate sanction for

conduct which abuses the judicial process.”). Accordingly, we will affirm the District

Court’s judgment. James’ motions for recusal are denied.




                                              3